 Case: 2:19-cv-02773-EAS-KAJ Doc #: 21 Filed: 06/29/20 Page: 1 of 2 PAGEID #: 69



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ANNA RILEY,

                       Plaintiff

       v.                                              Civil Action 2:19-cv-2773
                                                       Judge George C. Smith
                                                       Magistrate Judge Jolson
UNITED STATES POSTAL SERVICE.,
et al.,

                       Defendants.
                             REPORT AND RECOMMENDATION

       On January 24, 2020, the Court noted that the docket reflects that the Complaint had been

served upon Defendants Joel Sims and Ron Bowman, that the time for filing an answer had passed,

and that Plaintiff had not moved for the entry of default pursuant to Rule 55.1 of the Federal Rules

of Civil Procedure. (Doc. 12). The Court granted Plaintiff an additional fourteen days to move

for an entry of default against these Defendants. Plaintiff has failed to do so, and moreover, has

appeared to abandon this case. (See Docs. 19, 20).

       Based upon the foregoing, it is RECOMMENDED that Defendants Joel Sims and Ron

Bowman be DISMISSED without prejudice. As they are the only remaining Defendants in this

case (see Doc. 20), it is further RECOMMENDED that Plaintiff’s Complaint be DISMISSED

without prejudice.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those
 Case: 2:19-cv-02773-EAS-KAJ Doc #: 21 Filed: 06/29/20 Page: 2 of 2 PAGEID #: 70




portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



       IT IS SO ORDERED.



Date: June 29, 2020                                 /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
